Exhibit 10.1

 

1999 EQUITABLE RESOURCES, INC.

 

LONG-TERM INCENTIVE PLAN

 

(As amended and restated October 20, 2004)

 

SECTION 1.  PURPOSES

 

1.01  The purpose of the 1999 Equitable Resources, Inc. Long-Term Incentive Plan
(the “Plan”) is to assist the Company in attracting, retaining and motivating
employees of outstanding ability and to align their interests with those of the
shareholders of the Company.

 

SECTION 2.  DEFINITIONS; CONSTRUCTION

 

2.01  Definitions.  In addition to the terms defined elsewhere in the Plan, the
following terms as used in the Plan shall have the following meanings when used
with initial capital letters:

 

2.01.1  “Award” means any Option, Restricted Stock, Performance Award or Other
Stock-Based Award, or any other right or interest relating to Shares or cash
granted under the Plan.

 

2.01.2  “Award Agreement” means any written agreement, contract or other
instrument or document evidencing an Award.

 

2.01.3  “Board” means the Company’s Board of Directors.

 

2.01.4  “Cause,” when used with respect to the termination of employment of a
Participant, means:

 

(a) the willful and continued failure by the Participant to substantially
perform his duties with the Company or a Subsidiary (other than any such failure
resulting from the Participant’s disability), after a written demand for
substantial performance is delivered to the Participant by the Board which
specifically identifies the manner in which the Board believes that the
Participant has not substantially performed his duties, and which failure has
not been cured within 30 days after such written demand; or

 

(b)  the willful and continued engaging by the Participant in conduct which is
demonstrably and materially injurious to the Company or a Subsidiary, monetarily
or otherwise, or

 

(c)  the breach by the Participant of any obligation of confidentiality owed to
the Company or a Subsidiary.

 

For purposes of this Section 2.02.4, no act, or failure to act, on the
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant in bad faith and without reasonable belief that such
action or omission was in the best interest of the Company.  Notwithstanding the
foregoing, the Participant shall not be deemed to have been terminated for Cause
unless and until there shall have been

 

--------------------------------------------------------------------------------


 

delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the non-management members of the Board at a
meeting of the Board called and held for that purpose (after reasonable notice
to the Participant and an opportunity for the Participant, together with his
counsel, to be heard before the Board) finding that in the good faith opinion of
the Board the Participant is guilty of the conduct set forth above in
clauses (a), (b) or (c) of this Section 2.02.4 and specifying the particulars
thereof in detail.

 

2.01.5  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, together with rules, regulations and interpretations promulgated
thereunder.  References to particular sections of the Code shall include any
successor provisions.

 

2.01.6  “Change of Control” has the meaning provided in Section 9.03.

 

2.01.7  “Committee” means the Compensation Committee or such other Committee of
the Board as may be designated by the Board to administer the Plan, as referred
to in Section 3.01 hereof; provided however, that any member of the Committee
participating in the taking of any action under the Plan shall qualify as a
“non-employee director” as then defined under Rule 16b-3 and an “outside
director” as then defined under Section 162(m) of the Code.

 

2.01.8  “Common Stock” means shares of the common stock, without par value, and
such other securities of the Company or other corporation or entity as may be
substituted for Shares pursuant to Section 8.01 hereof.

 

2.01.9  “Covered Employee” shall have the meaning provided in Section 162(m)(3)
of the Code.

 

2.01.10  “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.01.11  “Fair Market Value” of shares of any stock, including but not limited
to Common Stock, or units of any other securities (herein “shares”), shall be
the mean between the highest and lowest sales prices per share for the date as
of which Fair Market Value is to be determined in the principal market in which
such shares are traded, as quoted in The Wall Street Journal (or in such other
reliable publication as the Committee, in its discretion, may determine to rely
upon).  If the Fair Market Value of shares on any date cannot be determined on
the basis set forth in the preceding sentence, or if a determination is required
as to the Fair Market Value on any date of property other than shares, the
Committee shall in good faith determine the Fair Market Value of such shares or
other property on such date.  Fair Market Value shall be determined without
regard to any restriction other than a restriction which, by its terms, will
never lapse.

 

2.01.12  “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code and is designated as such in the Award
Agreement relating thereto.

 

2

--------------------------------------------------------------------------------


 

2.01.13  “Option” means a right, granted under Section 6.02 hereof, to purchase
Shares at a specified price during specified time periods.  An Option may be
either an Incentive Stock Option or a nonstatutory stock option, which is an
Option not intended to be an Incentive Stock Option.

 

2.01.14  “Other Stock-Based Award” means an Award, granted under Section 6.05
hereof, that is denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares.

 

2.01.15  “Participant” means an employee of the Company or any Subsidiary,
including, but not limited to, Covered Employees, who is granted an Award under
the Plan.

 

2.01.16  “Performance Award,” “Performance Goal” and “Performance Period” shall
have the meanings provided in Section 6.04.

 

2.01.17  “Reload Option Rights” and “Reload Option” have the meanings provided
in Section 6.02(v).

 

2.01.18  “Restricted Stock” means Shares, granted under Section 6.03 hereof,
that are subject to certain restrictions.

 

2.01.19  “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from
time to time, or any successor to such Rule promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

 

2.01.20  “Shares” means the common stock of the Company, without par value, and
such other securities of the Company as may be substituted for Shares pursuant
to Section 8.01 hereof.

 

2.01.21  “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the chain owns stock possessing at least 50% of the total
combined voting power of all classes of stock in one of the other corporations
in the chain.

 

2.02  Construction.  For purposes of the Plan, the following rules of
construction shall apply:

 

2.02.1  The word “or” is disjunctive but not necessarily exclusive.

 

2.02.2  Words in the singular include the plural; words in the plural include
the singular; words in the neuter gender include the masculine and feminine
genders, and words in the masculine or feminine gender include the other and
neuter genders.

 

SECTION 3. ADMINISTRATION

 

3.01  The Plan shall be administered by the Committee.  The Committee shall have
full and final authority to take the following actions, in each case subject to
and consistent with the provisions of the Plan:

 

3

--------------------------------------------------------------------------------


 

(i)  to designate Participants;

 

(ii)  to determine the type or types of Awards to be granted to each
Participant;

 

(iii)  to determine the number of Awards to be granted, the number of Shares or
amount of cash or other property to which an Award will relate, the terms and
conditions of any Award (including, but not limited to, any exercise price,
grant price or purchase price, any limitation or restriction, any schedule for
lapse of limitations, forfeiture restrictions or restrictions on exercisability
or transferability, and accelerations or waivers thereof, based in each case on
such considerations as the Committee shall determine), and all other matters to
be determined in connection with an Award;

 

(iv)  to determine whether, to what extent and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards or other property, or an Award may be accelerated, vested,
canceled, forfeited, exchanged or surrendered;

 

(v)  to determine whether, to what extent and under what circumstances cash,
Shares, other Awards, other property and other amounts payable with respect to
an Award shall be deferred, whether automatically or at the election of the
Committee or at the election of the Participant;

 

(vi)  to interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan;

 

(vii)  to prescribe the form of each Award Agreement, which need not be
identical for each Participant;

 

(viii)  to adopt, amend, suspend, waive and rescind such rules and regulations
as the Committee may deem necessary or advisable to administer the Plan;

 

(ix)  to correct any defect or supply any omission or reconcile any
inconsistency, and to construe and interpret the Plan, the rules and
regulations, any Award Agreement or other instrument entered into or Award made
under the Plan;

 

(x)  to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan; and

 

(xi)  to make such filings and take such actions as may be required from time to
time by appropriate state, regulatory and governmental agencies.

 

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all Persons, including the Company, Subsidiaries, Participants,
any Person claiming any rights under the Plan from or through any Participant,
employees and shareholders.  The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee.  The Committee may delegate
to officers or managers of the Company or any Subsidiary the

 

4

--------------------------------------------------------------------------------


 

authority, subject to such terms as the Committee shall determine, to perform
administrative functions under the Plan and, with respect to Participants who
are not subject to Section 16 of the Exchange Act, to take such actions and
perform such functions under the Plan as the Committee may specify.  Each member
of the Committee shall be entitled to, in good faith, rely or act upon any
report or other information furnished to him by an officer, manager or other
employee of the Company or a Subsidiary, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

 

SECTION 4.  SHARES SUBJECT TO THE PLAN

 

4.01  The maximum net number of Shares which may be issued and in respect of
which Awards may be granted under the Plan shall be limited to (i) 6,000,000
shares of Common Stock, subject to adjustment as provided in Section 8.01, which
may be used for all forms of Awards including Incentive Stock Options, and (ii)
5,000,000 shares of Common Stock, subject to adjustment as provided in Section
8.01, which may be used for all forms of Awards excluding Incentive Stock
Options.  For purposes of determining the number of Shares available under
either of the foregoing categories, Shares issued with respect to Awards granted
on or after May 17, 2001 shall be deemed to have been issued from category (ii)
of the foregoing sentence unless such Award is an Incentive Stock Option or as
otherwise determined by the Committee.

 

For purposes of this Section 4.01, the number of Shares to which an Award
relates shall be counted against the number of Shares available under the Plan
at the time of grant of the Award, unless such number of Shares cannot be
determined at that time, in which case the number of Shares actually distributed
pursuant to the Award shall be counted against the number of Shares available
under the Plan at the time of distribution; provided, however, that Awards
related to or retroactively added to, or granted in tandem with, substituted for
or converted into, other Awards shall be counted or not counted against the
number of Shares reserved and available under the Plan in accordance with
procedures adopted by the Committee so as to ensure appropriate counting but
avoid double counting.

 

If any Shares to which an Award relates are forfeited, or payment is made to the
Participant in the form of cash, cash equivalents or other property other than
Shares, or the Award otherwise terminates without payment being made to the
Participant in the form of Shares, any Shares counted against the number of
Shares available under the Plan with respect to such Award shall, to the extent
of any such forfeiture, alternative payment or termination, again be available
for Awards under the Plan.  If the exercise price of an Award is paid by
delivering to the Company Shares previously owned by the Participant, the Shares
covered by the Award equal to the number of Shares so delivered shall again be
available for Awards under the Plan.  Any Shares distributed pursuant to an
Award, if granted pursuant to category (i) of the first sentence of this
Section, may consist, in whole or part, of authorized and unissued Shares or of
treasury Shares, including Shares repurchased by the Company for purposes of the
Plan and, if granted pursuant to category (ii) of the first sentence of this
Section, shall consist of treasury Shares.

 

5

--------------------------------------------------------------------------------


 

SECTION 5.  ELIGIBILITY

 

5.01  Awards may be granted only to individuals who are full-time employees
(including, without limitation, employees who also are directors or officers and
Covered Employees) of the Company or any Subsidiary; provided, however, that no
Award shall be granted to any member of the Committee.

 

SECTION 6.  SPECIFIC TERMS OF AWARDS

 

6.01  General.  Subject to the terms of the Plan and any applicable Award
Agreement, Awards may be granted as set forth in this Section 6.  In addition,
the Committee may impose on any Award or the exercise thereof, at the date of
grant or thereafter (subject to the terms of Section 10.01), such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine, including separate escrow provisions and terms
requiring forfeiture of Awards in the event of termination of employment by the
Participant.  Except as required by applicable law, Awards may be granted for no
consideration other than prior and/or future services.

 

6.02  Options.  The Committee is authorized to grant Options to Participants on
the following terms and conditions:

 

(i)  Exercise Price.  The exercise price per Share of an Option shall not be
less than 100% of the Fair Market Value of a Share on the date of grant of such
Option.

 

(ii)  Option Term.  The term of each Option shall be determined by the
Committee, except that no Incentive Stock Option shall be exercisable after the
expiration of ten years from the date of grant.

 

(iii)  Times and Methods of Exercise.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, the methods by
which the exercise price may be paid or deemed to be paid, and the form of such
payment, including, without limitation, cash, Shares, or other property or any
combination thereof, having a Fair Market Value on the date of exercise equal to
the exercise price, provided, however, that (1) in the case of a Participant who
is at the time of exercise subject to Section 16 of the Exchange Act, any
portion of the exercise price representing a fraction of a Share shall in any
event be paid in cash or in property other than any equity security (as defined
by the Exchange Act) of the Company and (2) except as otherwise determined by
the Committee, in its discretion, at the time the Option is granted, no shares
which have been held for less than six months may be delivered in payment of the
exercise price of an Option.

 

Delivery of Shares in payment of the exercise price of an Option, if authorized
by the Committee, may be accomplished through the effective transfer to the
Company of Shares held by a broker or other agent.  Unless otherwise determined
by the Committee, the Company will also cooperate with any person exercising an
Option who participates in a cashless exercise program of a broker or other
agent under which all or part of the Shares received upon exercise of the Option
are sold through the broker or other agent, for the purpose of paying the
exercise price of an Option.  Notwithstanding the preceding

 

6

--------------------------------------------------------------------------------


 

sentence, unless the Committee, in its discretion, shall otherwise determine,
the exercise of the Option shall not be deemed to occur, and no Shares will be
issued by the Company upon exercise of an Option, until the Company has received
payment in full of the exercise price.

 

Notwithstanding any other provision contained in the Plan or in any Award
Agreement, but subject to the possible exercise of the Committee’s discretion
contemplated in the last sentence of this Section 6.02(iii), the aggregate Fair
Market Value, determined as of the date of grant, of the Shares with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under all plans of the corporation
employing such employee, any parent or subsidiary corporation of such
corporation and any predecessor corporation of any such corporation shall not
exceed $100,000.  If the date on which one or more of such Incentive Stock
Options could first be exercised would be accelerated pursuant to any provision
of the Plan or any Award Agreement, and the acceleration of such exercise date
would result in a violation of the restriction set forth in the preceding
sentence, then, notwithstanding any such provision, but subject to the
provisions of the next succeeding sentence, the exercise dates of such Incentive
Stock Options shall be accelerated only to the date or dates, if any, that do
not result in a violation of such restriction and, in such event, the exercise
dates of the Incentive Stock Options with the lowest option prices shall be
accelerated to the earliest such dates.  The Committee may, in its discretion,
authorize the acceleration of the exercise date of one or more Incentive Stock
Options even if such acceleration would violate the $100,000 restriction set
forth in the first sentence of this paragraph and even if such Incentive Stock
Options are thereby converted in whole or in part to nonstatutory stock options.

 

(iv)  Termination of Employment.  Unless otherwise determined by the Committee
and reflected in the Award Agreement:

 

(A)  if a Participant shall die while employed by the Company or a Subsidiary or
during a period following termination of employment during which an Option
otherwise remains exercisable under this Section 6.02(iv), Options granted to
the Participant, to the extent exercisable at the time of the Participant’s
death, may be exercised within one year after the date of the Participant’s
death, but not later than the expiration date of the Option, by the executor or
administrator of the Participant’s estate or by the Person or Persons to whom
the Participant shall have transferred such right by will, by the laws of
descent and distribution or, if permitted by the Committee, by inter vivos
transfer.

 

(B)  if the employment of a Participant with the Company or a Subsidiary shall
be involuntarily terminated under circumstances which would qualify the
Participant for benefits under the Company’s Separation Allowance Plan, or if a
Participant shall retire under the terms of any retirement plan of the Company
or a Subsidiary or shall terminate his or her employment with the written
consent of the Company or a Subsidiary specifically permitting such exercise,
Options granted to the Participant, to the extent exercisable at the date of the
Participant’s termination of employment, may be exercised within 90 days after
the date of termination of employment, but not later than the expiration date of
the Option.

 

7

--------------------------------------------------------------------------------


 

(C)  except to the extent an Option remains exercisable under paragraph (A) or
(B) above or under Section 9.02, any Option granted to a Participant shall
terminate immediately upon the termination of all employment of the Participant
with the Company or a Subsidiary.

 

(v)  Reload Option Rights.  Reload Option Rights if awarded with respect to an
Option shall entitle the holder of the Option, upon exercise of the Option or
any portion thereof through delivery of previously owned Shares, to
automatically be granted on the date of such exercise a new nonstatutory stock
option (a “Reload Option”) (1) for a number of Shares not exceeding the number
of full Shares delivered in payment of the option price of the original Option
and any withholding taxes related thereto, (2) having an option price not less
than 100% of the Fair Market Value per Share of the Common Stock on such date of
grant, (3) having an expiration date not later than the expiration date of the
original Option so exercised and (4) otherwise having terms permissible for the
grant of an Option under the Plan.  Subject to the preceding sentence and the
other provisions of the Plan, Reload Option Rights and Reload Options shall have
such terms and be subject to such restrictions and conditions, if any, as shall
be determined, in its discretion, by the Committee.  In granting Reload Option
Rights, the Committee, may, in its discretion, provide for successive Reload
Option grants upon the exercise of Reload Options granted thereunder.  Unless
otherwise determined, in its discretion, by the Committee, Reload Option Rights
shall entitle the holder of an Option to be granted a Reload Option only if the
underlying Option to which they relate is exercised during employment with the
Company or a Subsidiary of the original grantee of the underlying Option. 
Except as otherwise specifically provided herein or required by the context, the
term Option as used in this Plan shall include Reload Options granted hereunder.

 

(vi)  Individual Option Limit.  The aggregate number of Shares for which Options
may be granted under the Plan to any single Participant shall not exceed
1,500,000 Shares.  The limitation in the preceding sentence shall be interpreted
and applied in a manner consistent with Section 162(m) of the Code and, to the
extent consistent with Section 162(m) of the Code, in accordance with
Section 4.01 hereof.  To the extent consistent with Section 162(m) of the Code,
in applying this limitation a Reload Option shall not be deemed to increase the
number of Shares covered by the original underlying Option grant.

 

6.03  Restricted Stock.  The Committee is authorized to grant Restricted Stock
to Participants on the following terms and conditions:

 

(i)  Issuance and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends thereon), which restrictions
may lapse separately or in combination at such times, under such circumstances,
in such installments or otherwise, as the Committee shall determine at the time
of grant or thereafter.  The restriction period applicable to Restricted Stock
shall, in the case of a time-based restriction period, be not less than three
years or, in the case of a performance-based restriction period, be not less
than one year.

 

8

--------------------------------------------------------------------------------


 

(ii)  Forfeiture.  Except as otherwise determined by the Committee at the time
of grant or thereafter, upon termination of employment (as determined under
criteria established by the Committee) during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided, however, that the Committee may
provide, by rule or regulation or in any Award Agreement, that restrictions on
Restricted Stock shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part restrictions on Restricted Stock.

 

(iii)  Certificates for Shares.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine, including, without
limitation, issuance of certificates representing Shares, which may be held in
escrow.  Certificates representing Shares of Restricted Stock shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock.

 

6.04  Performance Awards.  The Committee is authorized to grant Performance
Awards to Participants on the following terms and conditions:

 

(i)  Right to Payment.  A Performance Award shall represent a right to receive
Shares, cash, other property or any combination thereof based on the
achievement, or the level of achievement, during a specified Performance Period
of one or more Performance Goals established by the Committee at the time of the
Award.

 

(ii)  Terms of Performance Awards.  At the time a Performance Award is granted,
the Committee shall cause to be set forth in the Award Agreement or otherwise in
writing (1) the Performance Goals applicable to the Award and the Performance
Period during which the achievement of the Performance Goals shall be measured,
(2) the amount which may be earned by the Participant based on the achievement,
or the level of achievement, of the Performance Goals or the formula by which
such amount shall be determined and (3) such other terms and conditions
applicable to the Award as the Committee may, in its discretion, determine to
include therein.  The terms so established by the Committee shall be objective
such that a third party having knowledge of the relevant facts could determine
whether or not any Performance Goal has been achieved, or the extent of such
achievement, and the amount, if any, which has been earned by the Participant
based on such performance.  The Committee may retain the discretion to reduce
(but not to increase) the amount of a Performance Award which will be earned
based on the achievement of Performance Goals.

 

(iii)  Performance Goals.  “Performance Goals” shall mean one or more
preestablished, objective measures of performance during a specified
“Performance Period”, selected by the Committee in its discretion.  Performance
Goals may be based upon one or more of the following objective performance
measures and expressed in either, or a combination of, absolute or relative
values:  earnings per share, earnings per share growth, net income, revenue
growth, revenues, expenses, return on equity, return on total capital, return on
assets, earnings (including EBITDA and EBIT), cash flow, share price, economic
value added, gross margin, operating income, or total shareholder return. 
Performance Goals based on such performance measures may be based either on

 

9

--------------------------------------------------------------------------------


 

the performance of the Company, a Subsidiary or Subsidiaries, any branch,
department, business unit or other portion thereof under such measure for the
Performance Period and/or upon a comparison of such performance with the
performance of a peer group of corporations, prior Company performance or other
measure selected or defined by the Committee at the time of making a Performance
Award.  The Committee may in its discretion also determine to use other
objective performance measures as Performance Goals.

 

(iv)  Committee Certification.  Following completion of the applicable
Performance Period, and prior to any payment of a Performance Award to the
Participant, the Committee shall determine in accordance with the terms of the
Performance Award and shall certify in writing whether the applicable
Performance Goal or Goals were achieved, or the level of such achievement, and
the amount, if any, earned by the Participant based upon such performance.  For
this purpose, approved minutes of the meeting of the Committee at which
certification is made shall be sufficient to satisfy the requirement of a
written certification.

 

(v)  Maximum Individual Performance Award Payments.  In any one calendar year,
the maximum amount which may be earned by any single Participant under (a)
Performance Awards granted under the Plan and payable in cash or property (other
than Shares) shall be limited to $3,000,000 and (b) Performance Awards granted
under the Plan and payable in Shares shall be limited to 70,000 shares.  In the
case of multi-year Performance Periods, the amount which is earned in any one
calendar year is the amount paid for the Performance Period divided by the
number of calendar years in the period.  In applying this limit, the amount of
any cash or the Fair Market Value of any Shares or other property earned by a
Participant shall be measured as of the close of the applicable calendar year
which ends the Performance Period, regardless of the fact that certification by
the Committee and actual payment to the Participant may occur in a subsequent
calendar year or years.

 

6.05  Other Stock-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Participants, in lieu of salary or
cash bonus, such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Shares,
as deemed by the Committee to be consistent with the purposes of the Plan,
including, without limitation, purchase rights, Shares awarded which are not
subject to any restrictions or conditions, convertible securities, exchangeable
securities or other rights convertible or exchangeable into Shares, as the
Committee in its discretion may determine.  In the discretion of the Committee,
such Other Stock-Based Awards, including Shares, or other types of Awards
authorized under the Plan, may be used in connection with, or to satisfy
obligations of the Company or a Subsidiary under, other compensation or
incentive plans, programs or arrangements of the Company or any Subsidiary for
eligible Participants, including without limitation the Short-Term Incentive
Compensation Plan, the Deferred Compensation Plan and executive contracts.

 

The Committee shall determine the terms and conditions of Other Stock-Based
Awards.  Shares or securities delivered pursuant to a purchase right granted
under this Section 6.05 shall be purchased for such consideration, paid for by
such methods and in such forms, including, without limitation, cash, Shares, or
other property or any combination thereof, as the Committee

 

10

--------------------------------------------------------------------------------


 

shall determine, but the value of such consideration shall not be less than the
Fair Market Value of such Shares or other securities on the date of grant of
such purchase right.  Delivery of Shares or other securities in payment of a
purchase right, if authorized by the Committee, may be accomplished through the
effective transfer to the Company of Shares or other securities held by a broker
or other agent.  Unless otherwise determined by the Committee, the Company will
also cooperate with any person exercising a purchase right who participates in a
cashless exercise program of a broker or other agent under which all or part of
the Shares or securities received upon exercise of a purchase right are sold
through the broker or other agent, or under which the broker or other agent
makes a loan to such person, for the purpose of paying the exercise price of a
purchase right.  Notwithstanding the preceding sentence, unless the Committee,
in its discretion, shall otherwise determine, the exercise of the purchase right
shall not be deemed to occur, and no Shares or other securities will be issued
by the Company upon exercise of a purchase right, until the Company has received
payment in full of the exercise price.

 

SECTION 7.  GENERAL TERMS OF AWARDS

 

7.01  Stand-Alone, Tandem and Substitute Awards.  Awards granted under the Plan
may, in the discretion of the Committee, be granted either alone or in addition
to, or in tandem with, any other Award granted under the Plan or any award
granted under the Management Incentive Compensation Plan, or any other plan,
program or arrangement of the Company or any Subsidiary (subject to the terms of
Section 10.01) or any business entity acquired or to be acquired by the Company
or a Subsidiary, except that an Incentive Stock Option may not be granted in
tandem with other Awards or awards.  Awards granted in addition to or in tandem
with other Awards or awards may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

 

7.02  Certain Restrictions Under Rule 16b-3.  Upon the effectiveness of any
amendment to Rule 16b-3, this Plan and any Award Agreement for an outstanding
Award held by a Participant then subject to Section 16 of the Exchange Act shall
be deemed to be amended, without further action on the part of the Committee,
the Board or the Participant, to the extent necessary for Awards under the Plan
or such Award Agreement to qualify for the exemption provided by Rule 16b-3, as
so amended, except to the extent any such amendment requires shareholder
approval.

 

7.03  Decisions Required to be Made by the Committee.  Other provisions of the
Plan and any Award Agreement notwithstanding, if any decision regarding an Award
or the exercise of any right by a Participant, at any time such Participant is
subject to Section 16 of the Exchange Act, is required to be made or approved by
the Committee in order that a transaction by such Participant will be exempt
under Rule 16b-3, then the Committee shall retain full and exclusive power and
authority to make such decision or to approve or disapprove any such decision by
the Participant.

 

7.04  Term of Awards.  The term of each Award shall be for such period as may be
determined by the Committee; provided, however, that in no event shall the term
of any Incentive Stock Option exceed a period of ten years from the date of its
grant.

 

7.05  Form of Payment of Awards.  Subject to the terms of the Plan and any
applicable Award Agreement, payments or substitutions to be made by the Company
upon the grant,

 

11

--------------------------------------------------------------------------------


 

exercise or other payment or distribution of an Award may be made in such forms
as the Committee shall determine at the time of grant or thereafter (subject to
the terms of Section 10.01), including, without limitation, cash, Shares, or
other property or any combination thereof, and may be made in a single payment
or substitution, in installments or on a deferred basis, in each case in
accordance with rules and procedures established, or as otherwise determined, by
the Committee.  Such rules and procedures or determinations may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of dividend
equivalents in respect of installment or deferred payments.

 

7.06  Limits on Transfer of Awards; Beneficiaries.  No right or interest of a
Participant in any Award shall be pledged, encumbered or hypothecated to or in
favor of any Person other than the Company, or shall be subject to any lien,
obligation or liability of such Participant to any Person other than the Company
or a Subsidiary.  Except to the extent otherwise determined by the Committee, no
Award and no rights or interests therein shall be assignable or transferable by
a Participant otherwise than by will or the laws of descent and distribution,
and any Option or other right to purchase or acquire Shares granted to a
Participant under the Plan shall be exercisable during the Participant’s
lifetime only by such Participant.  A beneficiary, guardian, legal
representative or other Person claiming any rights under the Plan from or
through any Participant shall be subject to all the terms and conditions of the
Plan and any Award Agreement applicable to such Participant as well as any
additional restrictions or limitations deemed necessary or appropriate by the
Committee.

 

7.07  Registration and Listing Compliance.  No Award shall be paid and no Shares
or other securities shall be distributed with respect to any Award in a
transaction subject to the registration requirements of the Securities Act of
1933, as amended, or any state securities law or subject to a listing
requirement under any listing agreement between the Company and any national
securities exchange, and no Award shall confer upon any Participant rights to
such payment or distribution until such laws and contractual obligations of the
Company have been complied with in all material respects.  Except to the extent
required by the terms of an Award Agreement or another contract between the
Company and the Participant, neither the grant of any Award nor anything else
contained herein shall obligate the Company to take any action to comply with
any requirements of any such securities laws or contractual obligations relating
to the registration (or exemption therefrom) or listing of any Shares or other
securities, whether or not necessary in order to permit any such payment or
distribution.

 

7.08  Stock Certificates.  All certificates for Shares delivered under the terms
of the Plan shall be subject to such stop-transfer orders and other restrictions
as the Committee may deem advisable under federal or state securities laws,
rules and regulations thereunder, and the rules of any national securities
exchange or automated quotation system on which Shares are listed or quoted. 
The Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions or any other
restrictions or limitations that may be applicable to Shares.  In addition,
during any period in which Awards or Shares are subject to restrictions or
limitations under the terms of the Plan or any Award Agreement, or during any
period during which delivery or receipt of an Award or Shares has been deferred
by the Committee or a Participant, the Committee may require any Participant to
enter into an agreement providing that certificates representing Shares issuable
or issued pursuant to an Award

 

12

--------------------------------------------------------------------------------


 

shall remain in the physical custody of the Company or such other Person as the
Committee may designate.

 

SECTION 8.  ADJUSTMENT PROVISIONS

 

8.01  If a dividend or other distribution shall be declared upon the Common
Stock payable in shares of Common Stock, the number of shares of Common Stock
then subject to any outstanding Options, Performance Awards or Other Stock-Based
Awards, the number of shares of Common Stock which may be issued under the Plan
but are not then subject to outstanding Options, Performance Awards or Other
Stock-Based Awards and the maximum number of shares as to which Options or
Performance Awards may be granted and as to which shares may be awarded under
Sections 6.02(vi) and 6.04(v), shall be adjusted by adding thereto the number of
shares of Common Stock which would have been distributable thereon if such
shares had been outstanding on the date fixed for determining the shareholders
entitled to receive such stock dividend or distribution.  Shares of Common Stock
so distributed with respect to any Restricted Stock held in escrow shall also be
held by the Company in escrow and shall be subject to the same restrictions as
are applicable to the Restricted Stock on which they were distributed.

 

If the outstanding shares of Common Stock shall be changed into or exchangeable
for a different number or kind of shares of stock or other securities of the
Company or another corporation, or cash or other property, whether through
reorganization, reclassification, recapitalization, stock split-up, combination
of shares, merger or consolidation, then there shall be substituted for each
share of Common Stock subject to any then outstanding Option, Performance Award
or Other Stock-Based Award, and for each share of Common Stock which may be
issued under the Plan but which is not then subject to any outstanding Option,
Performance Award or Other Stock-Based Award, the number and kind of shares of
stock or other securities (and in the case of outstanding Options, Performance
Awards or Other Stock-Based Awards, the cash or other property) into which each
outstanding share of the Common Stock shall be so changed or for which each such
share shall be exchangeable.  Unless otherwise determined by the Committee in
its discretion, any such stock or securities, as well as any cash or other
property, into or for which any Restricted Stock held in escrow shall be changed
or exchangeable in any such transaction shall also be held by the Company in
escrow and shall be subject to the same restrictions as are applicable to the
Restricted Stock in respect of which such stock, securities, cash or other
property was issued or distributed.

 

In case of any adjustment or substitution as provided for in this Section 8.01,
the aggregate option price for all Shares subject to each then outstanding
Option, Performance Award or Other Stock-Based Award, prior to such adjustment
or substitution shall be the aggregate option price for all shares of stock or
other securities (including any fraction), cash or other property to which such
Shares shall have been adjusted or which shall have been substituted for such
Shares.  Any new option price per share or other unit shall be carried to at
least three decimal places with the last decimal place rounded upwards to the
nearest whole number.

 

If the outstanding shares of the Common Stock shall be changed in value by
reason of any spin-off, split-off or split-up, or dividend in partial
liquidation, dividend in property other than cash, or extraordinary distribution
to shareholders of the Common Stock, (a) the Committee shall make any
adjustments to any then outstanding Option, Performance Award or Other Stock-

 

13

--------------------------------------------------------------------------------


 

Based Award, which it determines are equitably required to prevent dilution or
enlargement of the rights of optionees and awardees which would otherwise result
from any such transaction, and (b) unless otherwise determined by the Committee
in its discretion, any stock, securities, cash or other property distributed
with respect to any Restricted Stock held in escrow or for which any Restricted
Stock held in escrow shall be exchanged in any such transaction shall also be
held by the Company in escrow and shall be subject to the same restrictions as
are applicable to the Restricted Stock in respect of which such stock,
securities, cash or other property was distributed or exchanged.

 

No adjustment or substitution provided for in this Section 8.01 shall require
the Company to issue or sell a fraction of a Share or other security. 
Accordingly, all fractional Shares or other securities which result from any
such adjustment or substitution shall be eliminated and not carried forward to
any subsequent adjustment or substitution.  Owners of Restricted Stock held in
escrow shall be treated in the same manner as owners of Common Stock not held in
escrow with respect to fractional Shares created by an adjustment or
substitution of Shares, except that, unless otherwise determined by the
Committee in its discretion, any cash or other property paid in lieu of a
fractional Share shall be subject to restrictions similar to those applicable to
the Restricted Stock exchanged therefor.

 

If any such adjustment or substitution provided for in this Section 7 requires
the approval of shareholders in order to enable the Company to grant Incentive
Stock Options, then no such adjustment or substitution shall be made without the
required shareholder approval. Notwithstanding the foregoing, in the case of
Incentive Stock Options, if the effect of any such adjustment or substitution
would be to cause the Option to fail to continue to qualify as an Incentive
Stock Option or to cause a modification, extension or renewal of such Option
within the meaning of Section 424 of the Code, the Committee may elect that such
adjustment or substitution not be made but rather shall use reasonable efforts
to effect such other adjustment of each then outstanding Option as the
Committee, in its discretion, shall deem equitable and which will not result in
any disqualification, modification, extension or renewal (within the meaning of
Section 424 of the Code) of such Incentive Stock Option.

 

SECTION 9.  CHANGE OF CONTROL PROVISIONS

 

9.01  Acceleration of Exercisability and Lapse of Restrictions.  Unless
otherwise determined by the Committee at the time of grant of an Award or unless
otherwise provided in the applicable Award Agreement, if the shareholders of the
Company shall approve a transaction which upon consummation would constitute a
Change of Control of the Company, or if any Change of Control of the Company not
subject to shareholder approval shall occur:

 

(i)  all outstanding Awards pursuant to which the Participant may have rights,
the exercise of which is restricted or limited, shall become fully exercisable;

 

(ii)  all restrictions or limitations (including risks of forfeiture and
deferrals) on outstanding Awards subject to restrictions or limitations under
the Plan shall lapse unless prior to such lapse the right to lapse of
restrictions or limitations is waived or deferred by the Participant; and

 

14

--------------------------------------------------------------------------------


 

(iii)  all performance criteria and other conditions to payment of Awards under
which payments of cash, Shares or other property are subject to conditions shall
be deemed to be achieved or fulfilled and shall be waived by the Company.

 

9.02  Termination of Employment Following Change of Control.  If within three
years following the date of any Change of Control the employment of a
Participant shall be terminated voluntarily or involuntarily for any reason
other than for Cause, then unless otherwise provided in the applicable Award
Agreement, and in addition to any other rights of post-termination exercise
which the Participant (or other holder of the Award) may have under the Plan or
the applicable Award Agreement, any Option or other Award granted to the
Participant and outstanding on the date of the Change of Control, the payment or
receipt of which is dependent upon exercise by the Participant (or other holder
of the Award) shall be exercisable for a period of 90 days following the date of
such termination of employment but not later than the expiration date of the
Award.

 

9.03  Definition of Change of Control.  For purposes of this Section 9, a
“Change of Control” of the Company shall mean any of the following events:

 

(a)  The sale or other disposition by the Company of all or substantially all of
its assets to a single purchaser or to a group of purchasers, other than to a
corporation with respect to which, following such sale or disposition, more than
eighty percent of, respectively, the then outstanding shares of Common Stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of the Board is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively of the outstanding Common Stock and the
combined voting power of the then outstanding voting securities immediately
prior to such sale or disposition in substantially the same proportion as their
ownership of the outstanding Common Stock and voting power immediately prior to
such sale or disposition;

 

(b)  The acquisition in one or more transactions by any person or group,
directly or indirectly, of beneficial ownership of twenty percent or more of the
outstanding shares of Common Stock or the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of the Board; provided, however, that any acquisition by (x) the
Company or any of its Subsidiaries, or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its Subsidiaries or (y)
any person that is eligible, pursuant to Rule 13d-1(b) under the Exchange Act
(as in effect on the effective date of the Plan) to file a statement on Schedule
13G with respect to its beneficial ownership of Common Stock and other voting
securities, whether or not such person shall have filed a statement on Schedule
13G, unless such person shall have filed a statement on Schedule 13D with
respect to beneficial ownership of fifteen percent or more of the Company’s
voting securities, shall not constitute a Change of Control;

 

(c)  The Company’s termination of its business and liquidation of its assets;

 

(d)  There is consummated a merger, consolidation, reorganization, share
exchange, or similar transaction involving the Company (including a triangular
merger),

 

15

--------------------------------------------------------------------------------


 

in any case, unless immediately following such transaction:  (i) all or
substantially all of the persons who were the beneficial owners of the
outstanding Common Stock and outstanding voting securities of the Company
immediately prior to the transaction beneficially own, directly or indirectly,
more than 60% of the outstanding shares of Common Stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the corporation resulting from such transaction
(including a corporation or other person which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets through one
or more subsidiaries (a “Parent Company”)) in substantially the same proportion
as their ownership of the Common Stock and other voting securities of the
Company immediately prior to the consummation of the transaction, (ii) no person
(other than the Company, any employee benefit plan sponsored or maintained by
the Company or, if reference was made to equity ownership of any Parent Company
for purposes of determining whether clause (i) above is satisfied in connection
with the transaction, such Parent Company) beneficially owns, directly or
indirectly, 20% or more of the outstanding shares of Common Stock or the
combined voting power of the voting securities entitled to vote generally in the
election of directors of the corporation resulting from such transaction and
(iii) individuals who were members of the Board immediately prior to the
consummation of the transaction constitute at least a majority of the members of
the board of directors resulting from such transaction (or, if reference was
made to equity ownership of any Parent Company for purposes of determining
whether clause (i) above is satisfied in connection with the transaction, such
Parent Company); or

 

(e)  The following individuals cease for any reason to constitute a majority of
the number of directors then serving:  individuals who, on the date hereof,
constitute the entire Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the effective date of the Plan or whose appointment,
election or nomination for election was previously so approved.

 

SECTION 10.  AMENDMENTS TO AND TERMINATION OF THE PLAN

 

10.01  The Board may amend, alter, suspend, discontinue or terminate the Plan
without the consent of shareholders or Participants, except that, without the
approval of the shareholders of the Company, no amendment, alteration,
suspension, discontinuation or termination shall be made if shareholder approval
is required by any federal or state law or regulation or by the rules of any
stock exchange on which the Shares may then be listed, or if the amendment,
alteration or other change materially increases the benefits accruing to
Participants, increases the number of Shares available under the Plan or
modifies the requirements for participation under the Plan, or if the Board in
its discretion determines that obtaining such shareholder approval is for any
reason advisable; provided, however, that except as provided in Section 7.02,
without the consent of the Participant, no amendment, alteration, suspension,
discontinuation or termination of the Plan may materially and adversely affect
the rights of such Participant under any Award theretofore granted to him.  The
Committee may, consistent with the terms of the Plan, waive any conditions or
rights under, amend any terms of, or amend, alter, suspend, discontinue or

 

16

--------------------------------------------------------------------------------


 

terminate, any Award theretofore granted, prospectively or retrospectively;
provided, however, that except as provided in Section 7.02, without the consent
of a Participant, no amendment, alteration, suspension, discontinuation or
termination of any Award may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him; and provided further
that, except as provided in Section 8.01 of the Plan, the exercise price of any
outstanding Option may not be reduced, whether through amendment, cancellation
or replacement, unless such reduction is approved by the shareholders of the
Company.

 

SECTION 11.  GENERAL PROVISIONS

 

11.01  No Right to Awards; No Shareholder Rights.  No Participant or employee
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Participants and employees, except as
provided in any other compensation arrangement.  No Award shall confer on any
Participant any of the rights of a shareholder of the Company unless and until
Shares are in fact issued to such Participant in connection with such Award.

 

11.02  Withholding.  To the extent required by applicable Federal, state, local
or foreign law, the Participant or his successor shall make arrangements
satisfactory to the Company, in its discretion, for the satisfaction of any
withholding tax obligations that arise in connection with an Award.  The Company
shall not be required to issue any Shares or make any cash or other payment
under the Plan until such obligations are satisfied.

 

The Company is authorized to withhold from any Award granted or any payment due
under the Plan, including from a distribution of Shares, amounts of withholding
taxes due with respect to an Award, its exercise or any payment thereunder, and
to take such other action as the Committee may deem necessary or advisable to
enable the Company and Participants to satisfy obligations for the payment of
such taxes.  This authority shall include authority to withhold or receive
Shares, Awards or other property and to make cash payments in respect thereof in
satisfaction of such tax obligations.

 

11.03  No Right to Employment.  Nothing contained in the Plan or any Award
Agreement shall confer, and no grant of an Award shall be construed as
conferring, upon any Participant any right to continue in the employ of the
Company or to interfere in any way with the right of the Company to terminate
his employment at any time or increase or decrease his compensation from the
rate in existence at the time of granting of an Award, except as provided in any
Award Agreement or other compensation arrangement.

 

11.04  Unfunded Status of Awards; Creation of Trusts.  The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation.  With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award Agreement shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Company; provided, however, that the Committee may authorize the
creation of trusts or make other arrangements to meet the Company’s obligations
under the Plan to deliver cash, Shares or other property pursuant to any Award,
which trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines.

 

17

--------------------------------------------------------------------------------


 

11.05  No Limit on Other Compensatory Arrangements.  Nothing contained in the
Plan shall prevent the Company from adopting other or additional compensation
arrangements (which may include, without limitation, employment agreements with
executives and arrangements which relate to Awards under the Plan), and such
arrangements may be either generally applicable or applicable only in specific
cases.  Notwithstanding anything in the Plan to the contrary, the terms of each
Award shall be construed so as to be consistent with such other arrangements in
effect at the time of the Award.

 

11.06  No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award.  The Committee shall determine whether cash,
other Awards or other property shall be issued or paid in lieu of fractional
Shares or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.

 

11.07  Governing Law.  The validity, interpretation, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be governed by
the laws of the Commonwealth of Pennsylvania (without regard to the conflicts of
laws thereof), and applicable Federal law.

 

11.08  Severability.  If any provision of the Plan or any Award is or becomes or
is deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
Award, it shall be deleted and the remainder of the Plan or Award shall remain
in full force and effect; provided, however, that, unless otherwise determined
by the Committee, the provision shall not be construed or deemed amended or
deleted with respect to any Participant whose rights and obligations under the
Plan are not subject to the law of such jurisdiction or the law deemed
applicable by the Committee.

 

SECTION 12.  EFFECTIVE DATE AND TERM OF THE PLAN

 

12.01  The effective date and date of adoption of the Plan shall be February 25,
2004, the date of adoption of the Plan by the Board, provided that such adoption
of the Plan is approved by a majority of the votes cast at a duly held meeting
of shareholders held on or prior to February 24, 2005 at which a quorum
representing a majority of the outstanding voting stock of the Company is,
either in person or by proxy, present and voting.  Notwithstanding anything else
contained in the Plan or in any Award Agreement, no Option or other purchase
right granted under the Plan may be exercised, and no Shares may be distributed
pursuant to any Award granted under the Plan, prior to such shareholder approval
or prior to any required approval or consent from those governmental agencies
having jurisdiction in these matters.  In the event such shareholder or
regulatory approval is not obtained, all Awards granted under the Plan shall
automatically be deemed void and of no effect.  Absent additional shareholder
approval, (1) no Performance Award may be granted under the Plan subsequent to
the Company’s Annual Meeting of Shareholders in 2009, and (2) no other Award may
be granted under the Plan subsequent to March 16, 2009, except that Reload
Options may be granted pursuant to Reload Option Rights then outstanding.

 

18

--------------------------------------------------------------------------------